IN THE
               TENTH COURT OF APPEALS

                    No. 10-20-00133-CV

TERRY AND KIM SCOTT,
                                          Appellant
v.

S2S DOMAIN WACO ASSOCIATES, LLC AND ASPEN HEIGHTS
WACO PROJECT, LTD,
                                    Appellee



                From the 414th District Court
                  McLennan County, Texas
                  Trial Court No. 2018-20-5

                             &

                    No. 10-20-00145-CV

              IN RE TERRY AND KIM SCOTT


                    Original Proceeding


                MEMORANDUM OPINION
        In appellate cause number 10-20-00133-CV, appellants, Terry and Kim Scott,

contend that the trial court: (1) abused its discretion by denying their motion filed under

Texas Rule of Civil Procedure 306a, see TEX. R. CIV. P. 306a; and (2) erred when it granted

summary judgment in favor of appellees, S2S Domain Waco Associates, LLC (“Domain”)

and Aspen Heights Waco Project, Ltd. (“Aspen Heights”), on limitations grounds.

Concurrently, in their petition for writ of mandamus in appellate cause number 10-20-

00145-CV, the Scotts assert that the trial court: (1) abused its discretion by denying their

Rule 306a motion to extend the appellate deadlines; and (2) erred by failing to make a

finding regarding actual knowledge under Texas Rule of Appellate Procedure 4.2(c). See

TEX. R. APP. P. 4.2(c). Because we hold that the record does not contain legally-sufficient

evidence demonstrating that counsel for the Scotts had actual knowledge of the trial

court’s signed judgment on the date specified by the trial court, and because we conclude

that the trial court erred by granting summary judgment in favor of appellees on

limitations grounds, we reverse and remand the trial court’s November 4, 2019 final

judgment in appellate cause number 10-20-00133-CV. Further, because of our disposition

of the Scotts’ direct appeal in appellate cause number 10-20-00133-CV, and because the

trial court has made a finding pursuant to Texas Rule of Appellate Procedure 4.2(c), we

dismiss the Scotts’ petition for writ of mandamus in appellate cause number 10-20-00145-

CV as moot. 1


        1   In light of our disposition, all pending motions are dismissed as moot.

Scott, et al. v. S2S Domain Waco Assocs., LLC, et al. & In re Scott                   Page 2
                                    The Scotts’ Rule 306a Motion

        In the instant case, the Scotts sued appellees, S2S Domain Waco Associates, LLC

and Aspen Heights Waco Project, Ltd. for violations of the Texas Water Code, as well as

for trespass, nuisance, and negligence, asserting that appellees improperly diverted water

from their property onto the Scotts’ property, causing flooding on the Scotts’ property.

After filing original answers denying the allegations made by the Scotts, appellees filed

multiple motions for summary judgment, alleging, among other things, that the Scotts’

lawsuit should be dismissed on limitations grounds.

        On July 30, 2019, the trial court sent a letter by email notifying the parties that it

intended to grant a traditional motion for summary judgment in favor of Domain on the

affirmative defense of statute of limitations. Later, on September 11, 2019, the trial court

sent a letter by email notifying the parties that it intended to grant the traditional motion

for summary judgment filed by Aspen Heights also based on limitations. In both letters,

the trial court indicated that the parties would need to prepare an order for the trial court

to sign. Trial counsel for the Scotts acknowledges that he received and reviewed the

September 11, 2019 email from the trial court.

        In the trial court and on appeal, the Scotts argue that, unbeknownst to them, the

trial court signed a final summary judgment on November 4, 2019, whereby the trial court

granted the summary judgments filed by Domain and Aspen Heights based on

limitations. On November 5, 2019, a copy of the November 4, 2019 final summary


Scott, et al. v. S2S Domain Waco Assocs., LLC, et al. & In re Scott                     Page 3
judgment was emailed to counsel for both Domain and Aspen Heights, as well as both of

the Scotts’ attorneys, at their designated email addresses. The email was sent by the trial

court’s court coordinator, Carla Dunn, from her county email address. The subject line

of the email specifically stated: “Scott, et al. v. S2S Domain Waco Assoc., LLC, et al” and

indicated that there was an attachment entitled, “Final Summary Judgment.pdf.” This

email was designated as having “High” importance.

        The Scotts took no action in the trial court until January 30, 2020, when they

inquired about whether the trial court had signed the final judgment. On February 14,

2020, the Scotts filed a motion under Texas Rule of Civil Procedure 306a(4) to determine

the date of notice and the date they acquired actual knowledge of the trial court’s

November 4, 2019 final summary judgment to determine applicable appellate deadlines.

See TEX. R. CIV. P. 306a(4). In his motion, lead counsel for the Scotts, Jim Dunnam, asserted

that neither he nor co-counsel, David Dumas, acquired actual knowledge of the trial

court’s final summary judgment until January 30, 2020, when an assistant from lead

counsel’s law firm contacted the trial court to ask for a status hearing to ascertain the trial

court’s intent to sign a final order in this case.

        In an affidavit in support of the Rule 306a motion, lead counsel admitted that he

later found an email dated November 5, 2019, from Dunn’s county email address in his

email inbox, but denied ever reading the email. Lead counsel emphasized that the

November 5, 2019 email was from Dunn’s county email address, whereas the emails


Scott, et al. v. S2S Domain Waco Assocs., LLC, et al. & In re Scott                     Page 4
regarding the letter rulings from the trial court were from the trial court’s official email

account. Lead counsel stated that he likely did not see the November 5, 2019 email due

to it not coming from the trial court’s email account. Lead counsel also noted that the

trial court’s final summary judgment had not been filed with the McLennan County

District Clerk, and no notice had been received by his office from the District Clerk’s

Office. See id. at R. 306a(3) (“When the final judgment or other appealable order is signed,

the clerk of the court shall immediately give notice to the parties or their attorneys of

record by first-class mail advising that the judgment or order was signed.”). Nonetheless,

lead counsel acknowledged acquiring actual knowledge of the final summary judgment

on January 30, 2020. The Scotts also attached additional affidavits in support of their Rule

306a motion, including that of co-counsel, who echoed lead counsel’s sentiments.

        Both Domain and Aspen Heights filed responses to the Scotts’ Rule 306a motion.

The trial court conducted a hearing on the Scotts’ Rule 306a motion, wherein lead counsel

testified in support of the motion. At the conclusion of the hearing, the trial court took

the matter under advisement. On April 9, 2020, the trial court signed an order denying

the Scotts’ Rule 306a motion.

        On April 28, 2020, the Scotts filed a notice of appeal seeking to appeal from the

November 4, 2019 final summary judgment, as well as “all written orders, oral rulings,

and rulings by operation of law,” including their Rule 306a motion and a motion to

modify and a motion for new trial that was filed. The Scotts’ direct appeal was assigned


Scott, et al. v. S2S Domain Waco Assocs., LLC, et al. & In re Scott                   Page 5
appellate cause number 10-20-00133-CV. The Scotts also filed a petition for writ of

mandamus in appellate cause number 10-20-00145-CV, challenging only the trial court’s

ruling on the Rule 306a motion and the trial court’s failure to make a finding regarding

when the Scotts or the Scotts’ attorneys acquired actual knowledge that the judgment was

signed, in accordance with Texas Rule of Appellate Procedure 4.2(c). See TEX. R. APP. P.

4.2(c).

          Domain has filed a motion to dismiss the Scotts’ direct appeal in appellate cause

number 10-20-00133-CV for want of jurisdiction, but did not file an appellee’s brief.

Aspen Heights filed an appellee’s brief in the Scotts’ direct appeal. Neither Domain nor

Aspen Heights have filed a response to the Scotts’ petition for writ of mandamus in

appellate cause number 10-20-00145-CV.

          Shortly after oral argument before this Court, we issued an order abating and

remanding these cases to the trial court. In our order, we: (1) directed the trial court clerk

to file a Supplemental Clerk’s Record containing the file-stamped final summary

judgment signed on November 4, 2019, if it was not lost or destroyed; and (2) ordered the

trial court to “make findings that include, but are not limited to, the required finding in

Texas Rule of Appellate Procedure 4.2(c) and any other findings that the trial court deems

appropriate.”

          We have now received two Supplemental Clerk’s Records containing not only the

signed November 4, 2019 final summary judgment, which was filed in the District Clerk’s


Scott, et al. v. S2S Domain Waco Assocs., LLC, et al. & In re Scott                     Page 6
Office on November 10, 2021, but also a letter from the trial court stating the following,

in its entirety:

        Pursuant to TRAP 4.2(c), I find counsel was notified of the court’s ruling on
        the Motion for Summary Judgment on September 11, 2019. The actual
        judgment was signed on November 4, 2019, and emailed to counsel
        November 5th. Therefore, counsel had notice of the signed order on
        November 5, 2019. Counsel did correspond with the court on November 4,
        2019[,] related to the order. Mr. Dunnam indicated he would not sign the
        order since he intended to appeal the ruling.

See id. (noting that, after hearing a motion filed under Texas Rule of Civil Procedure 306a,

“the trial court must sign a written order that finds the date when the party or the party’s

attorney first either received notice or acquired actual knowledge that the judgment or

order was signed”).

        In their first issue in the direct appeal, the Scotts challenge about the trial court’s

order denying their Rule 306a motion. Specifically, the Scotts argue that there is no

evidence that they acquired actual knowledge of the signed November 4, 2019 final

summary judgment on November 5, 2019.

        Under Texas Rule of Appellate Procedure 26.1, a notice of appeal must be filed

within thirty days after the judgment is signed. See TEX. R. APP. P. 26.1. The court of

appeals may extend the time to file an appeal if, within fifteen days of the thirty-day

deadline, the party files a notice of appeal in the trial court and a motion to extend the

deadline in the appellate court. See id. at R. 26.3. These deadlines are jurisdictional. Id.

at R. 25.1(b); see In re K.L.L., 506 S.W.3d 558, 560 (Tex. App.—Houston [1st Dist.] 2016, no


Scott, et al. v. S2S Domain Waco Assocs., LLC, et al. & In re Scott                      Page 7
pet.) (stating that, without a timely notice of appeal, the appellate court lacks jurisdiction

over the appeal).

        The appellate deadlines may be extended if a party or his attorney does not receive

notice of the judgment or obtain actual knowledge of the judgment within the first twenty

days after the judgment was signed. TEX. R. CIV. P. 306a(3); TEX. R. APP. P. 4.2(a)(1). In

that situation, the appellate timetables and the trial court’s plenary power begin to run

from the date the party or the party’s attorney: (1) received notice from the clerk of the

court; or (2) acquired actual knowledge of the judgment. TEX. R. CIV. P. 306a(4); TEX. R.

APP. P. 4.2(a)(1). In “no event” however, may the running of the timetables begin more

than ninety days after the signing of the original judgment. TEX. R. CIV. P. 306a(4); TEX.

R. APP. P. 4.2(a)(1); see Levit v. Adams, 850 S.W.2d 469, 470 (Tex. 1993).

        To take advantage of the extended timetables provided in Rule 306a(4), the party

adversely affected is required to prove in the trial court, on sworn motion and notice, the

date upon which the party or the party’s attorney first either received notice of the

judgment or acquired actual knowledge of its signing, and that this date was more than

twenty days after the date the judgment was signed. See Jarrell v. Bergdorf, 580 S.W.3d

463, 467 (Tex. App.—Houston [14 th Dist.] 2019, no pet.); see also Moore Landrey, L.L.P. v.

Hirsh & Westheimer, P.C., 126 S.W.3d 536, 541 (Tex. App.—Houston [1st Dist.] 2003, no

pet.). Because the record demonstrates that the trial court’s signed November 4, 2019

final summary judgment was not filed with the District Clerk’s Office until November


Scott, et al. v. S2S Domain Waco Assocs., LLC, et al. & In re Scott                     Page 8
10, 2021, the focus of this issue is on the date which the Scotts acquired actual knowledge

of the signing of the final summary judgment. See TEX. R. CIV. P. 306a(4); see also TEX. R.

APP. P. 4.2(a)(1).

        As stated above, the trial court denied the Scotts’ Rule 306a motion and concluded

that they had notice of the signed judgment on November 5, 2019. The Scotts challenge

the legal sufficiency of that finding. See LDF Constr., Inc. v. Tex. Friends of Chabad

Lubavitch, Inc., 459 S.W.3d 720, 724 (Tex. App.—Houston [14th Dist.] 2015, no pet.)

(holding that appellate courts have power to review trial court findings of the date a party

received notice for legal and factual sufficiency); Hot Shot Messenger Serv., Inc. v. State, 798

S.W.2d 413, 414-15 (Tex. App.—Austin 1990, writ denied) (same). In conducting a legal-

sufficiency review, we credit favorable evidence if a factfinder could reasonably do so

and disregard contrary evidence unless a reasonable factfinder could not. Shields Ltd.

P’ship v. Bradberry, 526 S.W.3d 471, 480 (Tex. 2017). A party attacking the sufficiency of

an adverse finding on which it had the burden of proof at trial must demonstrate on

appeal that “the record conclusively establishes all vital facts in support of the issue.” Id.

        In their Rule 306a motion, the Scotts asserted that the trial court,

        signed a final judgment on November 4, 2009[,] which was emailed to the
        parties on November 5, 2019. The evidence presented to this Court in this
        Motion demonstrates that Plaintiffs and their attorneys did not receive the
        notice required by Rule 306a(3) or other notice applicable under 306a. It is
        without question that notice was not received pursuant to Rule 306(a)(3)
        [sic] because, to this day, the final judgment still has not been filed with the
        clerk of this Court. The affidavits set forth as Exhibits A-G also establish
        that neither Plaintiffs nor their attorneys acquired actual knowledge of the
Scott, et al. v. S2S Domain Waco Assocs., LLC, et al. & In re Scott                        Page 9
        final judgment until January 30, 2020. January 30, 2020 is more than twenty
        days since the judgment was signed and less than ninety days.

See In re Lynd Co., 195 S.W.3d 682, 685 (Tex. 2006) (orig. proceeding) (noting that a sworn

Rule 306a motion “establishes a prima facie case that the party lacked timely notice and

invokes a trial court’s otherwise-expired jurisdiction for the limited purpose of holding

an evidentiary hearing to determine the date on which the party or its counsel first

received notice or acquired knowledge of the judgment”). In support of their motion, the

Scotts attached the affidavits of lead counsel, co-counsel, and attorneys Andrea Mehta,

Gerald Villarrial, and Christie Ryan. In addition, the Scotts also executed their own

affidavits, stating that they did not acquire actual knowledge of the November 4, 2019

final summary judgment until January 30, 2020.

        In their responses to the Scotts’ Rule 306a motion, as well as on appeal, appellees

emphasize that lead counsel acknowledged that he found an email in his inbox dated

November 5, 2019, from Dunn’s email account that included a PDF attachment of the trial

court’s signed November 4, 2019 final summary judgment. Lead counsel recounted that

this email was sent to him, co-counsel, and counsel for Domain and Aspen Heights.

Appellees argue that the Scotts and their counsel acquired actual knowledge of the

November 4, 2019 final judgment when the email was sent on November 5, 2019.

Appellees complain that the Scotts should not be able to extend the appellate deadlines




Scott, et al. v. S2S Domain Waco Assocs., LLC, et al. & In re Scott                   Page 10
simply because their counsel failed to read an email. 2 Appellees also rely on the July 30,

2019 and September 11, 2019 letters sent by the trial court to all the parties indicating that

it intended to grant appellees’ motions for summary judgment as evidence that the Scotts

had actual knowledge of the trial court’s intent to grant the summary judgments.

        By relying on the trial court’s July 30, 2019 and September 11, 2019 letters that do

not constitute final judgments and on the mere fact that lead counsel received, but did

not read, the email from Dunn on November 5, 2019, appellees ostensibly seek to engraft

constructive notice onto the discrete actual-knowledge component of Rule 306a(4). See

TEX. R. CIV. P. 306a(4). Constructive notice is a “legal device” in which “a person is

deemed to have actual knowledge of certain matters.” HECI Expl. Co. v. Neel, 982 S.W.2d

881, 887 (Tex. 1998). In some circumstances, “‘[a] person is charged with constructive

notice of the actual knowledge that could have been acquired by examining public

records.’” Brown v. Arenson, 571 S.W.3d 324, 334 (Tex. App.—Houston [1st Dist.] 2018,

no pet.) (quoting Mooney v. Harlin, 622 S.W.2d 83, 85 (Tex. 1981)). However, Rule 306a

expressly provides that the post-judgment deadlines start on the date the party “acquired

actual knowledge of the signing” of the judgment. TEX. R. CIV. P. 306a(4). It was not

possible for the Scotts to acquire actual knowledge of the signed judgment by examining


        2 The Texas Rules of Civil Procedure contemplate electronic notices from a court. See TEX. R. CIV.
P. 21(f)(10) (“The clerk may send notices, orders, or other communications about the case to the party
electronically.”). Our disposition of the Scotts’ contention pertaining to their Rule 306a motion should not
be read to mean that counsel or a party can avoid reading an email or notice from a court in an attempt to
extend the appellate deadlines. However, because it is not necessary to the disposition of this case, we
make no finding as to whether Dunn is a “clerk” within the meaning of Rule 21(f)(10). See id.

Scott, et al. v. S2S Domain Waco Assocs., LLC, et al. & In re Scott                                 Page 11
public records because, as mentioned above, the signed judgment was not filed with the

District Clerk’s Office until November 10, 2021. See id. at 306a(3)-(4) (providing that,

when a final judgment or other appealable order is signed, the clerk of the court shall

immediately give notice to the parties or their attorneys of record by first-class mail

advising that the order was signed); see also id. at R. 306a(4) (stating that, when notice is

not provided by the trial court clerk by first-class mail, the appellate deadlines do not

begin until the party or his attorney acquired actual knowledge of the signed order or

judgment). Moreover, we will not read a constructive knowledge component into Rule

306a without support in the plain language of the rule. See In re Christus Spohn Hosp.

Kleberg, 222 S.W.3d 434, 437 (Tex. 2007) (orig. proceeding) (“When a rule of procedure is

clear and unambiguous, we construe the rule’s language according to its plain or literal

meaning.”).

        Accordingly, this case turns on the application of Rule 306a(4)—or, in other words,

when the Scotts acquired actual knowledge of the trial court’s signed November 4, 2019

final summary judgment. Here, the only record evidence pertaining to actual knowledge

are the various affidavits executed by lead counsel, his co-counsel, and the Scotts, all

stating that they did not acquire actual knowledge of the trial court’s signed November

4, 2019 final summary judgment until January 30, 2020. Appellees did not present any

evidence to the contrary.           Therefore, reviewing the evidence under the applicable

standard, we conclude that the record conclusively establishes that the Scotts and their


Scott, et al. v. S2S Domain Waco Assocs., LLC, et al. & In re Scott                   Page 12
counsel first had actual knowledge of the trial court’s signed November 4, 2019 final

judgment on January 30, 2020. See LDF Constr., Inc., 459 S.W.3d at 724; see also Hot Shot

Messenger Serv., Inc., 798 S.W.2d at 414-15. The trial court’s finding to the contrary is,

therefore, legally insufficient.

        Based on the January 30, 2020 date that the Scotts acquired actual knowledge of

the trial court’s November 4, 2019 final summary judgment, the record shows that the

Scotts timely filed a motion to modify judgment and a motion for new trial on February

28, 2020. See TEX. R. CIV. P. 329b(a). These motions served to extend the deadline for

filing a notice of appeal to within ninety days of January 30, 2020. See TEX. R. APP. P.

26.1(a). The Scotts filed their notice of appeal in this matter on April 28, 2020. Pursuant

to Texas Rule of Appellate Procedure 26.1(a), the Scotts successfully invoked our

appellate jurisdiction to review the merits of their claims pertaining to the trial court’s

granting of summary judgment in favor of appellees. See id.; see also Tex. Entm’t Ass’n v.

Combs, 431 S.W.3d 790, 796 (Tex. App.—Austin 2014, pet. denied) (“Timely filing a notice

of appeal is necessary to invoke this Court’s appellate jurisdiction[.]”). Thus, we sustain

the Scotts’ first issue in their direct appeal.

        In their second issue, the Scotts complain about the trial court’s failure to make a

finding under Texas Rule of Appellate Procedure 4.2(c) as to the date they acquired actual

knowledge of the trial court’s signed November 4, 2019 final judgment. Because the trial

court has now made a finding under Texas Rule of Appellate Procedure 4.2(c), this issue


Scott, et al. v. S2S Domain Waco Assocs., LLC, et al. & In re Scott                  Page 13
is moot. See Allstate Ins. Co. v. Hallman, 159 S.W.3d 640, 642 (Tex. 2005) (“A case become

moot if a controversy ceases to exist or the parties lack a legally cognizable interest in the

outcome.”). As such, we dismiss the Scotts’ second issue.

                               The Trial Court’s Final Summary Judgment

        In their third issue, the Scotts contend that the trial court erred when it granted

summary judgment in favor of appellees. Specifically, the Scotts assert that: (1) appellees

failed to establish entitlement to judgment as a matter of law; (2) there is a material fact

issue regarding the character of the nuisance maintained by Domain as either temporary

or permanent; and (3) limitations is not a defense because appellees’ actions constitute a

continuing nuisance and continuing tort.

STANDARD OF REVIEW

        We review a trial court’s summary judgment, both traditional and no-evidence, de

novo. Provident Life & Accident Ins. Co. v. Knott, 128 S.W.3d 211, 215 (Tex. 2003); Strandberg

v. Spectrum Office Bldg., 293 S.W.3d 736, 738 (Tex. App.—San Antonio 2009, no pet.).

When a party moves for both traditional and no-evidence summary judgments, we first

consider the no-evidence motion. First United Pentecostal Church of Beaumont v. Parker, 514

S.W.3d 214, 219 (Tex. 2017). Any claims that survive the no-evidence review are then

reviewed under the traditional standard. Id. at 219-20.

        A no-evidence motion for summary judgment is essentially a motion for pretrial

directed verdict. Mack Trucks, Inc. v. Tamez, 206 S.W.3d 572, 581 (Tex. 2006); see Humphrey


Scott, et al. v. S2S Domain Waco Assocs., LLC, et al. & In re Scott                    Page 14
v. Pelican Isle Owners Ass’n, 238 S.W.3d 811, 813 (Tex. App.—Waco 2007, no pet.). Once

such a motion is filed, the burden shifts to the nonmoving party to present evidence

raising an issue of material fact as to the elements specified in the motion. Tamez, 206

S.W.3d at 582. The nonmovant must produce “summary judgment evidence raising a

genuine issue of material fact.” TEX. R. CIV. P. 166a(i). A genuine issue of material fact

exists if more than a scintilla of evidence establishing the existence of the challenge

element is produced. King Ranch, Inc. v. Chapman, 118 S.W.3d 742, 751 (Tex. 2003). More

than a scintilla of evidence exists when the evidence “‘rises to a level that would enable

reasonable and fair-minded people to differ in their conclusions.’” Id. (quoting Merrell

Dow Pharms., Inc. v Havner, 953 S.W.2d 706, 711 (Tex. 1997)). On the other hand, the

evidence is no more than a scintilla if it is “so weak as to do no more than create a mere

surmise or suspicion.” Id. When determining if more than a scintilla of evidence has

been produced, the evidence must be viewed in the light most favorable to the

nonmovant. Ford Motor Co. v. Ridgway, 135 S.W.3d 598, 601 (Tex. 2004).

        In reviewing a traditional motion for summary judgment, we must consider

whether reasonable and fair-minded jurors could differ in their conclusions in light of all

the evidence presented. See Goodyear Tire & Rubber Co. v. Mayes, 236 S.W.3d 754, 755 (Tex.

2007) (per curiam). The movant carries the burden of establishing that no material fact

issue exists and that it is entitled to judgment as a matter of law. TEX. R. CIV. P. 166a(c);

see M.D. Anderson Hosp. & Tumor Inst. v. Willrich, 28 S.W.3d 22, 23 (Tex. 2000) (per curiam).


Scott, et al. v. S2S Domain Waco Assocs., LLC, et al. & In re Scott                   Page 15
The nonmovant has no burden to respond to a summary-judgment motion unless the

movant conclusively establishes its cause of action or defense. Willrich, 28 S.W.3d at 23.

However, once the movant produces sufficient evidence conclusively establishing its

right to summary judgment, the burden shifts to the nonmovant to present evidence

sufficient to raise a fact issue. Centeq Realty, Inc. v. Siegler, 899 S.W.2d 195, 197 (Tex. 1995).

In reviewing a traditional summary judgment, we must consider all the evidence in the

light most favorable to the nonmovant, indulging every reasonable inference in favor of

the nonmovant and resolving any doubts against the motion. See Mayes, 236 S.W.3d at

756.

DISCUSSION

        The Scotts own and operate a storage facility located at 3403 South University

Parks Drive in Waco, Texas. In 2010, Aspen built an apartment complex on land either

adjoining or near to land owned by the Scotts. Domain built an apartment complex on

land adjoining or near to land owned by the Scotts in 2014. In their third amended

original petition, the Scotts alleged the following regarding the apartment complexes

built by Aspen and Domain:

        The acts of Defendants, since the completion of physical improvements and
        continuing thereafter during periodic and intermittent rainfall events, have
        during rainfall events diverted and still divert water from Defendants’
        respective properties and onto Plaintiff’s property. Taken both separately
        and collectively, Defendants’ actions increased and alter the direction,
        quantity and rate at which the water flows from their properties onto
        Plaintiffs’ property. These actions include alteration and maintenance of
        alterations in the surface area of the real property, including construction
Scott, et al. v. S2S Domain Waco Assocs., LLC, et al. & In re Scott                       Page 16
        and maintenance of physical improvements on the real property which act
        to divert and impound the natural flow of water. Water discharged from
        Defendants’ properties is accelerated, concentrated and diverted from its
        natural flow pattern by the apartment house developments and parking
        and by non-functioning attempts at impoundment. The resulting flow
        proximately causes damages to Plaintiffs’ property. Further, the resulting
        flow is unpredictable and irregular; the flooding caused by Defendants’
        properties varies with the number and force of rain events in any given time
        period. To date, Defendants have not taken actions to adequately address
        the problem and, indeed, at times have taken actions to exacerbate the
        problem. The offence resulting from Defendants’ properties is continuing
        and repeated.

Based on these facts, the Scotts alleged claims against Domain and Aspen for violations

of section 11.086 of the Texas Water Code, trespass, negligence, and nuisance.

        Domain filed a no-evidence motion for summary judgment as to the Scotts’

negligence claim and a traditional motion for summary judgment as to the Scotts’

remaining claims, asserting entitlement to judgment as a matter of law on limitations

grounds. Aspen filed a traditional motion for summary judgment asserting entitlement

to judgment as a matter of law as to all the Scotts’ claims on limitations grounds.

        After a hearing, the trial court signed an order on July 24, 2019, granting Domain’s

no-evidence motion for summary judgment only as to the Scotts’ negligence claim.

Thereafter, in its final summary judgment signed on November 4, 2019, the trial court

granted both Domain and Aspen’s traditional motions for summary judgment on

limitations grounds. The trial court ordered that the Scotts take nothing on their Water

Code claims, nuisance claims, trespass claims, request for injunctive relief, and any other

claim asserted in their third amended original petition.
Scott, et al. v. S2S Domain Waco Assocs., LLC, et al. & In re Scott                    Page 17
        On appeal, the Scotts contend that the trial court erred when it granted summary

judgment in favor of appellees on limitations grounds as to the Scotts’ nuisance, trespass,

and Water Code claims. We agree.

        Trespass, nuisance, and Texas Water Code claims are governed by a two-year

statute of limitations. See TEX. CIV. PRAC. & REM. CODE ANN. § 16.003(a) (“[A] person must

bring suit for trespass for injury to the estate or to the property of another . . . not later

than two years after the day the cause of action accrues.”); see also Schneider Nat’l Carriers,

Inc. v. Bates, 147 S.W.3d 264, 270 (Tex. 2004) (applying the two-year limitations period of

section 16.003 to a nuisance claim); Graham v. Pirkey, 212 S.W.3d 507, 512 (Tex. App.—

Austin 2006, no pet.) (applying the two-year limitations period of section 16.003 to Texas

Water Code claims). Accrual of limitations is a question of law for the court, but “material

factual disputes about frequency, duration, and extent of nuisance conditions” are

questions for the factfinder. Bates, 147 S.W.3d at 274-75.

        Accrual of the Scotts’ claims depends on whether the alleged flooding is properly

characterized as a permanent or temporary nuisance. Id. at 270. Under Texas law, a

nuisance is permanent if it “involves an activity of such a character and existing under

such circumstances that it will be presumed to continue indefinitely.”             Id. at 272.

Therefore, a nuisance is permanent if it is “constant and continuous” and if “injury

constantly and regularly occurs.” Id. On the other hand, a temporary nuisance is of

limited duration. Id. A nuisance may be considered temporary if it is uncertain whether


Scott, et al. v. S2S Domain Waco Assocs., LLC, et al. & In re Scott                    Page 18
any future injury will occur or if future injury “is liable to occur only at long intervals.”

Id.   A nuisance is also temporary if it is “occasional, intermittent or recurrent” or

“sporadic and contingent upon some irregular force such as rain.” Id.

        “[A] nuisance should be deemed temporary only if it is so irregular or intermittent

over the period leading up to filing and trial that future injury cannot be estimated with

reasonable certainty. Conversely, a nuisance should be deemed permanent if it is

sufficiently constant or regular (no matter how long between occurrences) that future

impact can be reasonably evaluated.” Id. at 281. Whether a nuisance is permanent or

temporary is a question of law unless there is a dispute regarding what interference has

occurred or whether it is likely to continue. See id.

        As mentioned above, in their third amended original petition, the Scotts alleged

that appellees’ physical improvements have, “during periodic and intermittent rainfall

events,” caused the diversion and impoundment of the natural flow of water, resulting

in flooding on the Scotts’ property. The Scotts further alleged that the “offence resulting

from Defendants’ properties is continuing and repeated.” In their responses to appellees’

summary-judgment motions, the Scotts included numerous pictures of their property

after significant rainfall events and affidavits from Terry Scott and R.E. (“Bob”) Wallace,

a professional engineer and registered professional land surveyor. Terry noted that the

flooding began when Aspen and Domain built their apartment complexes near his

property in 2010 and 2014, respectively. Terry further alleged that:


Scott, et al. v. S2S Domain Waco Assocs., LLC, et al. & In re Scott                   Page 19
        [E]ven regular rain events cause the parking lot at 3403 South University
        Park Drive to accumulate and hold water. The excess water on the property
        makes ingress and egress difficult for myself and customers, impossible in
        some areas. . . . The water accumulation also deteriorates the existing
        surface of the land. Because of the accumulation of water during rainfall,
        the areas impacted cannot be used even when the property is dry in the
        event a subsequent rain will cause accumulation of water in those areas and
        damage property on those areas.

                ...

                Neither defendant has made any meaningful attempt to remedy the
        problem. Because it is essential for my business that the storage units on
        the 3403 South University Park Drive property do no receive excess waters,
        I have had to rent water pumps to curtail the accumulation of water. . . . I
        had to rent water pumps after Defendant Aspen Heights Waco Project LTD
        completed its apartment complex, but since the S2S Domain project was
        completed, the frequency at which I have had to rent and operate the
        pumps has significantly increased in frequency. . . . After the recent January
        2019 rainfall, I even had to rent a second water pump, because one was not
        sufficient to keep the water from entering my clients’ storage units.

               The last event in January 2019 required me to be on the property
        nonstop four days and four nights in order to pump water away from the
        units. An estimate of the volume of water pumped off the property was
        1.37 million gallons of water. The water issues are increasing in severity
        because of Defendants’ noncompliance and refusal to remedy these issues.

                ...

        Even though I have to be on guard during rainy days, I can’t predict when
        overflow from rainfall is going to happen. I will typically go out at 2 or 3
        in the morning to check and make sure no flooding occurs. On days where
        there is significant rainfall, I have had to be out there constantly for several
        days and pump the water so it does not flood the storage units. While
        overflow by water from Defendants’ property can be known to occur in
        each sufficient rainfall event, those events cannot be predicted as to any
        particular date, as such rainfall is unpredictable until immediately in
        advance and sporadic.


Scott, et al. v. S2S Domain Waco Assocs., LLC, et al. & In re Scott                        Page 20
        Wallace recognized that both the “Aspen Heights and Domain properties are

higher elevation than the Scott property” and that despite being required to do so, neither

Aspen nor Domain built a proper detention pond to control and regulate the flow of

water. Wallace also described the topography of the properties and explained why the

Scotts’ property is regularly flooded when there is a significant rainfall event. He further

noted that:

        During long periods of time when there is no or insufficient rainfall[,] there
        is no drainage concern or problem. Certain rainfall events cause severe
        flooding of the Scott property due to water diverted . . . . Predicting when
        this will occur actually is impossible without prior knowledge of specific
        weather patterns and rainfall amounts, which itself is impossible.

        As described above, the summary-judgment evidence demonstrates that the

flooding on the Scotts’ property is caused by intermittent rainfall and future injury cannot

be estimated with reasonable certainty. See id. at 272, 281. As such, the determination of

whether the injury to the Scotts’ property is temporary or permanent in nature is a fact

question. Accordingly, based on the evidence presented, the Scotts’ temporary-nuisance

claim accrues anew upon each injury. Id. at 270. Therefore, claims for injuries occurring

within two years of suit are timely. See id.

        In the instant case, the Scotts filed their third amended original petition on March

14, 2019.     Moreover, in his affidavit, which was also attached to Domain’s second

amended traditional motion for summary judgment, Terry specifically states that the

most recent flooding occurred after a rainfall event in January 2019. Based on the Scotts’


Scott, et al. v. S2S Domain Waco Assocs., LLC, et al. & In re Scott                      Page 21
live pleading and the summary-judgment evidence showing that the Scott’s temporary-

nuisance claim last occurred within two years of their live pleading, we conclude that the

trial court erred by concluding that the Scotts’ temporary-nuisance claim was barred by

limitations.

        Regarding the Scotts’ claim for trespass, we note that, like a nuisance claim, when

the two-year period begins to accrue depends on whether the trespass was temporary or

permanent in character. See Bates, 147 S.W.3d at 274-75; see also TEX. PRAC. & REM. CODE

ANN. § 16.003; Waddy v. City of Houston, 834 S.W.2d 97, 102 (Tex. App.—Houston [1st

Dist.] 1992, writ denied) (stating that an action for trespass for permanent injuries to land

accrues upon the discovery of the first actionable injury). Our determination that the

Scotts’ nuisance claims involved temporary damage to their property necessarily requires

the same conclusion with respect to their trespass claim. See id.; Graham, 212 S.W.3d at

512; see also Pope v. John Kiella Homes, No. 07-06-0146-CV, 2008 Tex. App. LEXIS 3128, at

*11 (Tex. App.—Amarillo, no pet.) (mem. op.). Thus, we conclude that the Scotts brought

their trespass claim within the two-year limitations period prescribed by section 16.003(a)

of the Texas Civil Practice and Remedies Code. See TEX. CIV. PRAC. & REM. CODE ANN. §

16.003(a).     And as such, the trial court erred by granting summary judgment on

limitations grounds as to the Scotts’ trespass claim.

        Moreover, as noted above, courts also have applied a two-year statute of

limitations to claims for damages under section 11.086 of the Texas Water Code. Graham,


Scott, et al. v. S2S Domain Waco Assocs., LLC, et al. & In re Scott                   Page 22
212 S.W.3d at 512. No contention is made that the claim for damages under that statute

asserted in this case accrued at any earlier date than the nuisance or trespass claims.

Accordingly, we conclude that the Scotts brought their Texas Water Code claim within

the two-year limitations period. See id.; see also TEX. CIV. PRAC. & REM. CODE ANN. §

16.003(a). We further conclude the trial court erred by granting summary judgment on

limitations grounds as to the Scotts’ claim for violations of the Texas Water Code.

        Regarding their negligence claim, the Scotts do not complain about the trial court’s

ruling in their appellants’ brief. Because the Scotts do not challenge this ground for

summary judgment, we cannot say that the trial court erred in granting summary

judgment in favor of appellees as to the Scotts’ negligence claim. See Krueger v. Atascosa

County, 155 S.W.3d 614, 621 (Tex. App.—San Antonio 2004, no pet.) (“Unless an appellant

has specifically challenged every possible ground for summary judgment, the appellate

court need not review the merits of the challenged ground and may affirm on an

unchallenged ground.”). We sustain the Scotts’ third issue, in part.

                           The Scott’s Petition for Writ of Mandamus

        In their petition for writ of mandamus in appellate cause number 10-20-00145-CV,

the Scotts challenge the trial court’s ruling on their Rule 306a motion and they seek to

compel the trial court to make a finding as to the date they acquired actual knowledge of

the trial court’s signed November 4, 2019 final summary judgment under Texas Rule of

Appellate Procedure 4.2(c). Because we have already addressed the trial court’s ruling


Scott, et al. v. S2S Domain Waco Assocs., LLC, et al. & In re Scott                   Page 23
on the Rule 306a motion in appellate cause number 10-20-00133-CV, and because the trial

court has now made a finding under Texas Rule of Appellate Procedure 4.2(c), we dismiss

the Scotts’ petition for writ of mandamus in appellate cause number 10-20-00145-CV as

moot.

                                                      Conclusion

        Based on the foregoing, in appellate cause number 10-20-00133-CV, we reverse the

trial court’s November 4, 2019 final summary judgment and remand for proceedings

consistent with this opinion. Furthermore, in appellate cause number 10-20-00145-CV,

we dismiss the Scotts’ petition for writ of mandamus as moot.



                                                  MATT JOHNSON
                                                  Justice

Before Chief Justice Gray,
       Justice Johnson,
       and Visiting Justice Wright 3
Reversed and remanded and petition dismissed
Opinion delivered and filed December 1, 2021
[CV06]




        3  The Honorable Jim R. Wright, Senior Chief Justice (Retired) of the Eleventh Court of Appeals,
sitting by assignment of the Chief Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. §§ 74.003,
75.002, 75.003.

Scott, et al. v. S2S Domain Waco Assocs., LLC, et al. & In re Scott                               Page 24